                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER RICHARD COLE,                                 Case No. 18-cv-02874-HSG
                                   8                    Plaintiff,                           ORDER SUA SPONTE GRANTING
                                                                                             EXTENSION OF TIME TO FILE
                                   9             v.                                          AMENDED COMPLAINT
                                  10     SANTA RITA JAIL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 16, 2018, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983

                                  14   against the medical department at the Santa Rita Jail (“Santa Rita”), where he was previously

                                  15   incarcerated. Plaintiff alleges that he suffered a delay in dental care and ineffective pain treatment

                                  16   for three tooth abscesses during his time at Santa Rita. On July 23, 2018, the Court reviewed the

                                  17   complaint and found that it stated an Eighth Amendment claim for deliberate indifference to

                                  18   serious medical needs. However, because plaintiff failed to link any defendant(s) to the claim, the

                                  19   complaint was dismissed with leave to amend. Dkt. No. 8. Since then, the Court has granted

                                  20   multiple extensions of time to amend the complaint, and granted Plaintiff’s request to determine

                                  21   the names of the proper defendants through a records subpoena on Santa Rita. Dkt. Nos. 13, 19,

                                  22   24. In the Court’s order dated March 12, 2019, the Court sua sponte granted Plaintiff an extension

                                  23   of time to June 10, 2019 to file an amended complaint linking specific defendants to his Eighth

                                  24   Amendment claim. Dkt. No. 24. The Court also instructed Plaintiff to inform the Court if he had

                                  25   not yet received a response to his records subpoena by June 10, 2019. Dkt. No. 24. The deadline

                                  26   for filing the amended complaint has passed, and Plaintiff has not communicated with the Court or

                                  27   filed an amended complaint. The Court will sua sponte grant Plaintiff an additional extension of

                                  28   time to August 23, 2019 to amend the complaint. Failure to file an amended complaint within the
                                   1   time provided or to otherwise communicate with the Court will result in dismissal of this action

                                   2   without further notice to Plaintiff.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 7/24/2019

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
